Title: To James Madison from John Gavino, 18 October 1803 (Abstract)
From: Gavino, John
To: Madison, James


18 October 1803, Gibraltar. No. 135. Refers to his last letter, no. 134 [14 Oct. 1803], and congratulates JM “on the Settlement with Morrocco,” of which Preble and Lear have no doubt informed him. Transmits a copy of a letter from O’Brien dated 14 Sept.
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2); enclosure (DNA: RG 59, CD, Algiers, vol. 6). RC 1 p.; docketed by Wagner. For enclosure, see n. 1.



   
   Enclosed is a copy of O’Brien to Gavino, 14 Sept. 1803 (2 pp.; docketed by Wagner), announcing the arrival of the Betsy Walker at Algiers on 12 Sept. and giving details of the dey’s negotiations with Portugal.



   
   A full transcription of this document has been added to the digital edition.

